Citation Nr: 1714942	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for PTSD for the period from November 19, 2011 to May 20, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Appeals Management Center (AMC).  In the September 2012 rating decision, the AMC granted service connection for PTSD at an initial noncompensable rating, effective January 31, 2007 and an initial 10 percent disability evaluation, effective November 19, 2011.

In April 2014, the Board, in part remanded these issues for additional development.

A July 2016 Board decision, in part, granted entitlement to an initial rating of 30 percent for PTSD, for the period from November 19, 2011 to May 20, 2015.  In January 2017, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) vacated the part of the Board's July 2016 decision that determined that a rating in excess of 30 percent for the November 19, 2011 to May 20, 2015 appeal period was not warranted. 


FINDING OF FACT

For the period from November 19, 2011 to May 20, 2015, the Veteran's service-connected PTSD was manifested by chronic sleep disturbance, anxiety and irritability, flattened affect, impairment of short and long term memory, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships; the frequency, severity, and duration of his symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity. 





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability evaluation of 50 percent, but not greater, are met for the period from November 19, 2011 to May 20, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the Veteran's claim for a higher initial rating for PTSD, the RO provided notice to the Veteran in an October 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the report of the November 2011 VA examination.  The November 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the November 2011 VA examination report is sufficient for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted and that adjudication of the appeal can proceed without prejudice to the Veteran.

B.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  [Per recently changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores; however, the Veteran's claim was pending prior to implementation of this regulatory change; hence, the criteria incorporating DSM-IV are applicable.]  

C. Factual Background and Analysis

As noted in the Introduction, in July 2016, the Board, in pertinent part, increased the initial 10 percent disability evaluation to 30 percent for the November 19, 2011 to May 20, 2015 appeal period.  That determination was vacated and remanded by the Court to the Board in a January 2017 JMR.  As such, the Board's decision is limited to that portion of the appeal period.

The Veteran underwent a VA examination in November 2011.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medications.  The Veteran reported having good relationships with his mother, father and siblings.  He also was married to his wife of forty plus years.  He described his relationship as having its "ups and downs, but livable."  He noted that they both fought a lot and were irritable.  He had four children and described his relationships with them as fair/good.  He denied having friends that he could talk to about personal issues.  He also had a few friends with whom he could socialize.  He had been retired from his job with an insurance agency for ten years and subsequently worked in a factory for three to four months and quit because he felt he was not being treated well.  He also worked for two to three years patching potholes for the highway department until he was laid off because other employees told the boss he did not work hard.  He denied the allegations.  He has been working on his farm.  He had difficulty falling or staying asleep, and exhibited irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner found that he had depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short or long-term memory, flattened affect, speech intermittently illogical, obscure, or irrelevant, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The Veteran was assigned a GAF score of 55 and the examiner commented that the Veteran described having few friends and some conflict with co-workers when he had been working.

A December 2012 VA psychiatry consult reflects the Veteran reported feeling "down and out" emotionally over "everything."  He denied crying spells, but noted that he felt like crying.  He reported getting only about four hours of sleep per night.  He reported having amotivation and poor concentration.  He said he had felt depressed for about ten years pretty much constantly.  He reported feeling anxious.  No hypervigilance was observed.  His appearance was appropriate and the rate, tone, and volume of his speech was average.  He was oriented in all spheres and had a calm and readily engaged behavior.  His affect had restricted range and was sad appearing, but not tearful.  His thought process/content was logical without psychotic content.  He denied audio and visual hallucinations and suicidal or homicidal intent or plan.  
January 2013, May 2013 and January 2014 VA psychiatric consultation notes show the Veteran presented for these appointments with appropriate hygiene and attire, speech with average rate, tone, and volume, and logical thought process/content without psychotic content.  He was calm and readily engaged with a fair range of affect that was not tearful.  He denied suicide attempts or homicide/aggression.  In May 2013 and January 2014, the treating provider noted that the Veteran had been non-compliant with treatment, including taking his medications.

VA primary care treatment notes during the period under consideration, including in May 2012 and February 2015, reflect that the treating providers consistently noted that the Veteran was cooperative and appropriate and that he did not have suicidal ideation, depression, or anxiety.

Upon careful review of the evidence of record, the Board finds that from November 19, 2011 to May 20, 2015, an initial 50 percent disability rating is warranted for the Veteran's service-connected PTSD as the Board finds that the Veteran's impairment most nearly approximates occupational and social impairment with reduced reliability and productivity as contemplated by a 50 percent disability rating.  

The November 2011 VA examiner determined that the Veteran's PTSD symptoms were transient and mild with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  This description fits squarely within the criteria for a 10 percent evaluation for PTSD under the General Rating Formula.  See 38 C.F.R. § 4.130.  However, the evidence indicates that for the time period from November 19, 2011 to May 20, 2015, the Veteran has experienced symptomatology from rating criteria for 30 percent, 50 percent, and 70 percent ratings.  These symptoms include depressed mood, anxiety, chronic sleep impairment, and mild memory loss (30 percent criteria); impairment of short or long-term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships (50 percent rating criteria); difficulty in adapting to stressful circumstances, speech intermittently illogical, obscure or irrelevant, and neglect of personal appearance and hygiene (70 percent rating criteria).  The record shows that the frequency, severity, and duration of these symptoms have caused the Veteran reduced reliability and productivity in his social functioning as it was noted that he continued to have difficulties with relationships as he denied having friends that he could talk to about personal issues and also had only a few friends with whom he could socialize.  These symptoms have also caused reduced reliability and productivity with his work functioning because he noted difficulty with employees on former jobs with a highway crew and in a factory.  The Board also notes that the November 2011 VA examiner assigned a GAF score of 55, which indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning, which is consistent with the functioning contemplated by a 50 percent rating.  

The evidence however does not show that the occupational and social impairment from the disability more nearly approximates deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, as contemplated by a 70 percent rating.  The VA examiner did note the Veteran had symptoms of speech intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, but when considering the frequency, duration, and severity of these symptoms, they did not result in a disability picture reflective of deficiencies in most areas.  Notably, during VA treatment during the pertinent time period, the Veteran always presented with appropriate personal appearance and hygiene and speech of average rate, tone, and volume.  Thus, the notation on November 2011 examination that he had neglect of personal appearance and speech intermittently illogical, obscure, or irrelevant was not shown during the pertinent time period to have the frequency, duration, and severity that would reflect a deficiency in related areas.  Although the Veteran's constant depressed mood, anxiety, and difficulty in adapting to stressful circumstances reflects a deficiency in the area of mood, the frequency, severity, and duration of his other reported and noted symptoms do not reflect deficiencies in the areas of work, school, family relations, judgment, or thinking.  Thus, when considering the effect of the frequency, severity, and duration of all of the Veteran's symptoms on occupational and social impairment, the Board concludes that symptoms of his psychiatric disorder cause him to have no more than reduced reliability and productivity; hence, they are not characteristic of the next higher, 70 percent rating. 
The Board has also considered the Veteran's statements regarding the severity of his psychiatric disorder.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disorder.

The Board has considered whether any further staged ratings are appropriate from November 19, 2011 to May 20, 2015.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's symptoms have been consistent with a 50 percent rating for this entire period.  The record does not indicate any significant increase or decrease in such symptoms during the period under consideration.  Accordingly, further staged ratings are not warranted and the 50 percent rating is appropriate for the entire period.

Regarding whether referral for an extraschedular rating is appropriate, the symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  The Court has held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities, to include on a collective basis, only when that issue is argued by the claimant or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Board finds that it has not been raised by the Veteran or the evidence in this case.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the evidence as a whole more nearly approximated that the frequency, severity, and duration of the Veteran's symptoms of PTSD caused social and occupational impairment with reduced reliability and productivity during the period under consideration, and a preponderance of the evidence is against a finding that it more nearly approximated impairment that warranted a 70 percent rating.  Accordingly, the Board concludes that the Veteran is entitled to a 50 percent rating, but no higher, for the period from November 19, 2011 to May 20, 2015. 


ORDER

Entitlement to an initial rating of 50 percent for PTSD, for the period from November 19, 2011 to May 20, 2015 is granted, subject to the regulations governing the payment of monetary awards. 



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


